     Case 3:20-cv-04636-WHA Document 27-11 Filed 08/28/20 Page 1 of 1



 1                               UNITED STATES DISTRICT COURT

 2                            NORTHERN DISTRICT OF CALIFORNIA

 3

 4
     AMERICAN RIVERS; AMERICAN                      No. 3:20-cv-4636
 5   WHITEWATER; CALIFORNIA TROUT;
     IDAHO RIVERS UNITED
 6                                                  [PROPOSED] ORDER
                       Plaintiffs,
 7
            v.
 8
     ANDREW R. WHEELER; U.S.
 9   ENVIRONMENTAL PROTECTION
     AGENCY,
10
                       Defendants.
11

12

13                                      [PROPOSED] ORDER
14
            The Motion to Intervene filed by the States of Louisiana, Montana, Arkansas, Mississippi,
15
     Missouri, Texas, West Virginia, and Wyoming (“State Intervenors”) is GRANTED. Their Answer is
16
     deemed timely FILED as of this date.
17
            SO ORDERED.
18

19                                                      ________________________________
                                                        HON. WILLIAM ALSUP
20                                                      UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26

27

28
                                                    1
